ALLOWABILTY NOTICE
This action is in response to the amendment filed 13 April 2022. 
	Claims 1, 3, 4, and 6 – 11 are pending and have been examined; claims 2 and 5 have been cancelled by Applicant.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowed Claims: Claims 1, 3, 4, and 6 – 11 are allowed. 
Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:
35 U.S.C. §101
	Applicant's arguments filed on 13 April 2022 are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 1, 3, 4, and 6 – 11  are eligible under 35 USC 101 (see MPEP 1302.14). 

35 U.S.C. §102 / §103
	The closest prior art of record includes Sankhavaram et al. (U.S. 2016/0266728) and Tsuda et al. (U.S. 2008/0103715).
	However, with respect to exemplary independent claim 1, Sankhavaram et al. and Tsuda et al., either alone or taken in combination with any other references of record, do not anticipate or render obvious the claimed functionality directed to a calculation unit configured to extract combinations of a facility and a period of time from the record information and generate a case having a case ID for each of the combinations, determine the operation time and non-operation time for each generated case, wherein the calculation unit determines, for each generated case, time of an activity that adds value to the product as the operation time and other time as the non-operation time, wherein the calculation unit calculates a similarity between a case to be analyzed and a reference case to be compared with the case to be analyzed based on the record information, and outputs information indicating the calculated similarity to the input and output unit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Yigit; Ahmet et al. (U.S. 2006/0031840), which discloses real time monitoring manufacturing scheduling and control;
Chang; Qing et al. (U.S. 2007/0198135), which discloses applying real-time control to a production system;
Conboy; Michael R. et al. (U.S. 6308107), which discloses realtime decision making system for reduction of time delays in an automated material handling system;
Mishima, Kuniyoshi (U.S. 2002/0194522), which discloses operation report creation system, operation report creation method, and operation report creation program. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683